Citation Nr: 1737733	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In February 2013 and November 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

In February 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for a right ankle disability.  However, a subsequent March 2016 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2016).

The Board acknowledges that the issue of entitlement to an initial rating in excess of 10 percent for a left ankle disability has been perfected and certified to the Board.  However, the Board's review of the claims file reveals that the AOJ is still taking action on this issue - namely, the issue is pending a BVA hearing.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision.

FINDINGS OF FACT

1.  The bilateral foot disorder, to include pes planus, pre-existed the Veteran's active military service; thus, the Veteran is not entitled to the Presumption of Soundness.

2.  The bilateral foot disorder, to include pes planus, did not permanently increase in severity beyond its natural progression during the active military service.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder, to include pes planus, is not established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Here, regarding the first element of service connection of a current diagnosis, a March 2016 VA examination diagnosed the Veteran with bilateral pes planus.  A May 2013 VA examination also diagnosed the Veteran with bilateral metatarsus adductus.  Therefore, the first requirement of service connection is satisfied. 

Regarding the second element of an in-service incurrence, the Veteran's June 1972 military entrance examination documented that he had pes planus.

In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Here, the Veteran's service treatment records (STRs) reflect that he entered the active military service with pes planus, as shown on his June 1972 military entrance examination.  Therefore, since the Veteran's bilateral foot disorder was noted and recorded during his enlistment examination, he is not entitled to the Presumption of Soundness.  The Presumption of Soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If, as here, a pre-existing disorder is noted upon entry into the military service, a veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the Presumption of Aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disorder underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In regards to evidence of an in-service worsening of the pre-existing bilateral foot disorder, the Veteran contends that his feet were injured from the rigors of his active military service, to include aggressive boot camp training.  The Veteran's DD-214 Form shows that his Military Occupational Specialty (MOS) was a Medical Assistant with the U.S. Army.  The Veteran's STRs show that he complained of pain in both of his feet in August 1972.  At that time, he was referred to podiatry for further evaluation.  In an August 1972 STR, the podiatrist noted that the Veteran had minimal pes planus in his feet.  A military separation examination is not of record.  However, at his January 2012 Board Hearing, the Veteran stated that he did not complain about his feet at his military separation examination because his feet were fine at that time.  The Veteran's active military service ended in August 1974.

In regards to a medical opinion concerning whether the pre-existing bilateral foot disorder increased in severity during the Veteran's active military service beyond its natural progression, the claims file contains positive and negative medical opinions.

Regarding the positive medical opinion, the Veteran submitted an April 2011 letter from a private doctor of podiatric medicine.  The physician concluded that the marked pes planovalgus deformity aggravated by activities, which he was unable to participate with corrections obtained earlier than boot camp, were greatly exacerbated by aggressive boot camp training to a point where conservative treatment was no longer possible.  However, the private physician did not offer a rationale or basis for his finding that the Veteran's bilateral pes planus was aggravated by his boot camp training.  The physician also did not review the Veteran's claims file, to include his in-service medical records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion').

Regarding the negative medical opinions, the Veteran was afforded a VA examination in November 2009.  After examining the Veteran and reviewing the claims file, the VA examiner found that it was less likely as not (less than 50/50 probability) that the Veteran's pre-existing flat feet were permanently aggravated by his military service.  The examiner reasoned that the Veteran noted that his feet post-military were back to "normal," his preliminary state, and that they remained stable for many years, with the last five years getting worse.  This time lag, from discharge from service, made service less likely than not a permanently aggravating cause.

Another VA examination was obtained in May 2013.  Following a review of the claims file, the VA examiner opined that the Veteran had an inherited foot condition of bilateral metatarsus adductus.  She indicated that the condition was temporarily aggravated due to military training and occupation at that time with no residual effects.  The examiner noted that the current clinical examination revealed an inherited bilateral metatarsus adductus with normal expected changes that occur with aging.

The Veteran was provided another VA examination in March 2016.  Following a review of the claims file, the VA examiner determined that the examination revealed an inherited foot condition of metatarsus adductus bilaterally.  However, the examiner also diagnosed the Veteran with pes planus bilaterally.  The examiner found that during the Veteran's time in the service, his bilateral foot disorder was temporarily aggravated due to the demands of his military training and occupation with no residual effects.  The examiner found that the Veteran's bilateral foot disorder did not worsen during his time in the service and did not progress in severity other than through a natural progression of aging.

A VA addendum medical opinion was obtained in March 2017.  The March 2016 VA examiner stated that she had no additional information or opinion to offer other than what was seen on the March 2016 report.

There are no other medical opinions of record.  The treatment records do not provide contrary evidence.  

The March 2016 VA medical opinion is the only medical opinion that addresses the correct legal standard for the claim - whether the Veteran's pre-existing bilateral foot disorder increased in severity during his active military service beyond its natural progression.  38 U.S.C.A. § 1111.  This is the only standard that can be used to analyze the Veteran's bilateral foot disorder, as the Veteran is not entitled to the Presumption of Soundness because his bilateral foot disorder pre-existed his active military service.  The March 2016 VA medical opinion found that the Veteran's pre-existing bilateral foot disorder, to include pes planus, did not worsen during his active military service, or if it did, it was merely part of the natural progression of the bilateral foot disorder.  This is the correct standard.  Id.  As stated above, the private medical opinion did not provide any rationale or basis for its finding, and did not review the Veteran's claims file.  The March 2016 VA medical opinion is the only competent medical opinion that correctly addresses the legal standard; there are no contrary medical opinions.  The VA examiner, who conducted the March 2016 VA examination and authored the accompanying report, accurately and thoroughly characterized the evidence of record, to include the private medical opinion, and conducted a comprehensive examination of the Veteran's bilateral foot disorder.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the report is incomplete or insufficient in any way.  Accordingly, the Board finds that the March 2016 VA examiner's medical opinion is entitled to greater probative weight than the other medical opinions of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, the only competent medical opinion of record on the bilateral foot disorder issue is negative.  

As the Presumption of Soundness does not attach in this case in which the Veteran is shown to have had a bilateral foot disorder prior to his entrance into the military service (noted on entrance examination), and as the evidence of record does not indicate that the pre-existing bilateral foot disorder worsened during service or was permanently aggravated by service, the Presumption of Aggravation is not raised in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran and his mother have expressed their beliefs that the Veteran's pre-existing bilateral foot disorder was aggravated in service.  However, as lay people, they can only comment as to symptoms and immediately-observable relationships.  They lack the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that the Veteran's pre-existing bilateral foot disorder was worsened beyond the normal progression of the disease in service.  Rather, it would require medical expertise to evaluate the feet and determine whether the symptoms in service represented worsening of the disease beyond normal progression.  Hence, the Veteran's and his mother's opinions on this question are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the March 2016 VA examiner to be significantly more probative than the Veteran's and his mother's lay assertions.
In sum, to establish aggravation, the evidence must show a permanent worsening of the pre-existing disorder.  A permanent worsening of the pre-existing bilateral foot disorder was not shown by the two complaints during the Veteran's two years of active military service in which the Veteran was diagnosed with minimal pes planus or by his own lay statements of his feet being fine at his military separation.  There is also no competent evidence contemporaneous to service indicating that the bilateral foot disorder permanently worsened.  The probative medical evidence indicates that the bilateral foot disorder noted on entry was not permanently worsened during service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a bilateral foot disorder, to include pes planus, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


